Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                              Plaintiffs,

v.
                                               Case No. 3:19-cv-00036-JWS
MICHAEL J. DUNLEAVY; in his
individual and official capacities;
TUCKERMAN BABCOCK; and the                                STIPULATED
STATE OF ALASKA,                                       PROTECTIVE ORDER

                            Defendants.

      The preparation for trial of this action will require the discovery of documents,
information, and other material claimed to contain confidential information. The parties
agree, on a limited basis, to allow for the production of these confidential documents
without any precedential position being taken by any party with respect to the production
of the documents. Under the circumstances, the parties agree that a protective order
should be issued setting forth procedures for and rules governing the discovery and use of



        Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 1 of 9
such documents, information, and other material. The protective order is intended to
preserve the confidentiality of the parties’ business and personal records and information,
proprietary material, the confidentiality and privacy of information and documents
relating to third parties, and trade secrets, as to any outside persons or entities and to
confine the use of the documents to the scope of the lawsuits related to the above-
captioned matter.
        Therefore, the parties stipulate as follows:
        1.       “Confidential” Documents and Information. Any party or non-party may
designate as “Confidential” (by marking the relevant page as set forth herein) any
document or response to discovery which that party or non-party considers in good faith
to contain confidential, proprietary, or private information. Such materials may include,
but are not limited to, personnel records and medical records (including such records
pertaining to third parties), internal reports and communications, policies, manuals,
training materials, and investigative procedures for claims and other internal documents
of the State of Alaska.
        2.       Designation of Confidential Documents and Information. Due to potential
overlap of issues and discovery topics between this lawsuit and Bakalar v. Dunleavy, et al.,
Case No. 3:19-cv-00025 JWS (“Bakalar”), three “Confidential” marks will be utilized.
Documents and information marked “Confidential” can be disclosed to individuals and
entities described in Paragraph 4 of this Order and the Bakalar Protective Order and can
be used for prosecuting, defending, or attempting to settle this lawsuit or the Bakalar
lawsuit.      Documents and information marked “Confidential – Blanford/Bellville” can
only be disclosed to individuals and entities described in Paragraph 4 of this Order and
can only be used for prosecuting, defending, or attempting to settle this lawsuit.
Documents and information marked “Confidential - Bakalar” can only be disclosed to
individuals and entities described in Paragraph 4 of the Bakalar Protective Order and can
only be utilized for prosecuting, defending, or attempting to settle the Bakalar lawsuit.



Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 2 of 8

             Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 2 of 9
        3.       Scope of “Confidential” Designation. The special treatment accorded the
documents and information designated “Confidential” under this Order shall reach:
                 (a)      All documents and information previously or hereafter designated
“Confidential”;
                 (b)      All copies, extracts, and complete or partial summaries prepared
from such documents or information;
                 (c)      Any deposition transcript or exhibit, or portion thereof, that
discusses or refers to such documents or information, or any copies, extracts or
summaries of the same; and
                 (d)      Any portion of any discovery answer or response, affidavit,
declaration, brief, or other paper filed with the Court, or as an exhibit to such paper, that
discusses or refers to such documents or information, or any copies, extracts or
summaries of the same.
        4.       Restrictions on Disclosure of “Confidential” Documents and Information.
Except with written prior consent of all parties and nonparties asserting confidential
treatment, and except as provided elsewhere in this Order, documents and information
designated “Confidential,” and all information contained in them or derived from them,
may not be disclosed to any person other than:
                 (a)      The parties to this litigation;1

1
  Disclosure to the State of Alaska of Confidential materials will be limited to: (1) the
Governor’s Chief of Staff, currently Ben Stevens; (2) the Attorney General, currently
Kevin Clarkson; (3) the Attorney General’s Chief of Staff, currently Ed Sniffen; (4) the
Attorney General’s Executive Secretary, currently Ninia Dizon; (5) Deputy Attorney
Generals, including Treg Taylor and Ed Sniffen; (6) Special Assistant Attorney Generals,
including Charlotte Rand and Sharla Mylar; and (7) an Assistant Attorney General
representing the Department of Health and Social Services, currently Stacie Kraly. If
disclosure of Confidential material to others is reasonably necessary for defense of this
case, then counsel for the State of Alaska will notify Plaintiff’s counsel, by email, of the
name and the position of such person. If Plaintiff’s counsel objects to disclosure to such
person, then Plaintiff’s counsel will have seven business days after email notice is sent to
seek an order from the Court restricting or limiting disclosure of Confidential materials to
such person.
Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 3 of 8

             Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 3 of 9
                 (b)      Counsel for the parties in this suit;
                 (c)      Employees of such counsel who are assisting in the prosecution
and/or defense of this suit;
                 (d)      Actual or potential deposition or trial witnesses in this action, to the
extent reasonably necessary to prepare the witnesses to testify concerning this suit;
                 (e)      Outside consultants and experts solely retained for the purpose of
assisting counsel and the parties in the prosecution and/or defense of this suit; and
                 (f)      Vendors retained by counsel to assist in the duplication of
confidential materials or in the processing of electronically stored information, provided
that counsel for the party retaining the copy or imaging service instructs the service not to
disclosure any confidential material to third parties and to immediately return all original
and copies of any confidential materials or information.
        Before disclosure of any Confidential Material is made to any individual pursuant
to Paragraph 3(d) or (e) of this Order, such individual shall execute the Certification
attached hereto as Exhibit A. This written agreement to be bound shall be deemed work
product and the party that obtains the agreement shall retain it for the duration of this
case.
        5.       Review of Own “Confidential” Documents and Information. The restrictions
of this Order shall not apply to parties or nonparties, and their employees, attorneys,
experts or their authorized agents, when reviewing their own “Confidential” documents
or information.
        6.       Notice of Breach. It shall be the obligation of counsel, upon hearing of any
breach or threatened breach of this Order by any person, promptly to notify counsel for
the opposing and producing parties of such breach or threatened breach.
        7.       Use of “Confidential” Documents at Depositions.                          Documents and
information designated “Confidential,” and all information contained in them or derived
from them, may be used or referred to at depositions, not just deposition exhibits, in
accordance with the provisions of this Order. Any “Confidential” documents marked as

Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)         Page 4 of 8

             Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 4 of 9
deposition exhibits shall be sealed separately from the remainder of the deposition
transcript and exhibits. When a party uses or refers to “Confidential” documents or other
information at a deposition, the portion of the deposition transcript that relates to such
documents or information shall be stamped “Confidential” and sealed separately from the
remainder of the transcript, and shall be treated as “Confidential” under the provisions of
this Order.
        8.       Designating Portions of Deposition Transcripts Confidential. Any party or
nonparty may, within thirty (30) days after receiving notice from the court reporter of the
availability of a deposition transcript, designate portions of the transcript, or exhibits to it,
as being “Confidential.” At the deposition, the parties will attempt in good faith to
preliminarily identify and designate “Confidential” testimony and exhibits without
prejudice to their right to so designate other testimony or exhibits or withdraw such
designation after receipt of the transcript. Confidential deposition testimony shall be so
designated by referencing or underlining only the lines containing confidential
information and stamping the pages on which such lines appear as “Confidential.”
Confidential exhibits may be so designated by stamping the exhibits “Confidential,” or
by underlining the portions of the pages that are confidential and stamping such pages
“Confidential.” Until expiration of the 30-day period, the entire deposition transcript,
and all exhibits to it that are not otherwise public and that contain confidential
information, will be treated as confidential under the provisions of this Order. If no party
or nonparty timely designates testimony or exhibits from a deposition as being
“Confidential,” none of the deposition testimony or exhibits will be treated as
confidential. If a timely “Confidential” designation is made, the confidential portions and
exhibits shall be sealed separately from the portions and exhibits not so marked, and shall
be treated as “Confidential” under the provisions of this Order.
        9.       Challenging Confidential Designation. If a party contends that any material
is not entitled to confidential treatment, such party may at any time give written notice to
the party or non-party who designated the material.                        The party or non-party who

Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)      Page 5 of 8

             Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 5 of 9
designated the material shall have twenty (20) days from the receipt of such written
notice to apply to the Court for an order designating the material as confidential. The
party or non-party seeking the order has the burden of establishing that the document is
entitled to protection. Notwithstanding any challenge to the designation of material as
Confidential, all documents shall be treated as such and shall be subject to the provisions
hereof unless and until one of the following occurs:
                 (a)      the party or non-party who claims that the material is Confidential
withdraws such designation in writing;
                 (b)      the party or non-party who claims that the material is Confidential
fails to apply to the Court for an order designating the material confidential within the
time period specified above after receipt of a written challenge to such designation; or
                 (c)      the Court rules the material is not Confidential.
        10.      Use of “Confidential” Documents and Information in Court. Documents and
information designated “Confidential” may be discussed or referred to in pleadings,
motions, affidavits, briefs or other papers filed with the Court as long as such discussion
or reference does not have the effect of disclosing information that is confidential.
Otherwise, the following provisions shall apply:
                 (a)      A party that files with the Court, or seeks to use at trial or other
appearance before the Court, materials designated as Confidential, and who seeks to have
the record containing such information sealed, shall submit to the Court a motion or an
application to seal, pursuant to D.Ak. LR 5.4(a); or
                 (b)      A party that intends to file with the Court, or seeks to use at trial or
other appearance before the Court, materials designated as Confidential and who does not
intend to have the record containing such information sealed, shall, at least ten (10)
business days prior to the filing or use of the Confidential information, give notice to all
other parties, and to any non-party that designated the materials as Confidential pursuant
to this Order, of the submitting party’s intention to file or use the Confidential



Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 6 of 8

           Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 6 of 9
information, including specific identification of the Confidential information.                Any
affected party or non-party may then file a motion to seal, pursuant to D.Ak. LR 5.4(a).
        11.      Litigation Use Only.             All “Confidential” documents and information
produced in this lawsuit, whether by a party or nonparty, and whether pursuant to court
order, subpoena, agreement or otherwise, and all information contained in them or
derived from them, shall be used solely, consistent with the “Confidential” designations
described in Paragraph 2, for prosecuting, defending, or attempting to settle this lawsuit
or the Bakalar Lawsuit (including any appeals and retrials), and shall not be used for any
other purpose, including business, governmental, or commercial.
        12.      Non-Termination and Return of Documents. The provisions of this Order
shall continue to apply to all “Confidential” documents and information after this suit has
been terminated. Upon termination of this suit, including all appeals, the parties shall
return all “Confidential” documents to the producing party, as well as all copies, extracts
and summaries of them. Alternatively, the parties and/or any producing party may agree
in writing on appropriate methods of destruction.
        13.      No Admissions. Nothing contained in this Order, nor any action taken in
compliance with it, shall:
                 (a)      Operate as an admission by any party that a particular document or
information is, or is not, confidential;
                 (b)      Operate as an admission by any party that a particular document is,
or is not, subject to discovery or admissible into evidence at the trial of this suit.
        14.      Interim Protection. “Confidential” documents and information produced by
any party or nonparty through discovery in this suit prior to the entry of this Order by the
Court, including but not limited to all documents and information which the producing
party stated in discovery responses would be produced or provide subject to a mutually
agreed-to protective order, shall be subject to the provisions of this Order to the same
extent as if this Order has been entered by the Court, unless the Court directs otherwise.



Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 7 of 8

           Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 7 of 9
        15.      Inadvertent Production.           Inadvertent failure to designate “Confidential”
documents shall not be construed as a waiver, in whole or in part, and may be corrected
by the producing party by written notification to the other parties promptly upon
discovery of the failure to designate.
        16.      Further Protective Orders. This Order shall be without prejudice to the
right of any party to apply to the Court for such further protective orders as justice may
require.
        STIPULATED AND AGREED:
                                                         ACLU OF ALASKA FOUNDATION
                                                         Attorneys for Plaintiff
Dated: December 6, 2019                                  By s/ Stephen Koteff (w/consent)
                                                           Stephen Koteff, ABA No. 9407070
                                                           Joshua A. Decker, ABA No. 1201001

                                                         LANE POWELL LLC
                                                         Attorneys for Defendants
Dated: December 6, 2019                                  By s/ Brewster H. Jamieson
                                                           Brewster H. Jamieson, ABA No. 8411122
                                                           Michael B. Baylous, ABA No. 0905022


                                                   ORDER


        ORDERED this ____ day of _________________, 2019.



                                                           Senior Judge John W. Sedwick
                                                           United States District Court

I certify that on December 6, 2019, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Brewster H. Jamieson


Stipulated Protective Order
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 8 of 8

           Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 8 of 9
                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                               Plaintiffs,

v.
                                                  Case No. 3:19-cv-00036-JWS
MICHAEL J. DUNLEAVY; in his
individual and official capacities;
TUCKERMAN BABCOCK; and the                                  STIPULATED
STATE OF ALASKA,                                         PROTECTIVE ORDER

                             Defendants.

                            EXHIBIT A
         CERTIFICATION OF ACKNOWLEDGEMENT AND CONSENT

       I hereby certify that: (1) I have read the Stipulated Confidentiality Agreement and
Protective Order (the “Order”) that has been entered by the Court in this case and
understand its terms; (2) I understand that information and documents designated as
Confidential Material under the Order are being provided to me pursuant to the terms of
the Order; (3) I agree to be bound by the terms of this Order, including its provisions
limiting the use of such Confidential Material to this litigation and the requirement that
all Confidential Material be returned or destroyed within sixty (60) days after final
resolution of this litigation, including any appeal thereof; and (4) I hereby submit to the
jurisdiction of the above-referenced Court for purpose of enforcement of this Order.



Dated: _____________________                 Signature:_____________________________




        Case 3:19-cv-00036-JWS Document 37 Filed 12/06/19 Page 9 of 9
